DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/19/2019, 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-20 are allowed
Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A dynamic imaging method based on an Echo Planar Imaging (EPI) sequence, comprising: obtaining first pre-scanned k-space data by performing at least one pre-scan for a subject based on a first EPI sequence and pre-scanning parameters,.., performing a dynamic scan for the subject based on a second EPI sequence and dynamic scanning parameters to generate dynamically-scanned k-space data associated with each of a plurality of dynamic periods in the dynamic scan, wherein the dynamic scanning parameters are same as the pre-scanning 
Claims 2-15 and 17-20 are in condition for allowance.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 09/19/2019, 10/13/2020  and the searches attached disclose Jurrissen (U.S. Publication 20170108571) teaches a magnetic resonance imaging method with an echo-planar imaging acquisition sequence which includes sampling of k-space for magnetic resonance signals to collect, single-shot EPI acquisition two-dimensional k-space is scanned along lines in the positive propagation direction and in the negative propagation direction, the data acquired in this manner form the data set, odd lines and even lines are scanned along opposite directions. From the data acquired by scanning along the positive propagation directions, that is from the data set the folded image is reconstructed, by a fast-Fourier transformation of the data set. From the data acquired by scanning along the positive propagation directions, that is from the data set the folded image is reconstructed, by a fast-Fourier transformation of the data set, the data set formed by only the odd lines will be under sampled in the phase-encoding direction in k-space giving rise to aliasing that manifests itself as folding artefacts. The folded images are unfolded by way of a sense reconstruction that makes use of the coil sensitivity profiles. This sense reconstruction is known as such and usually employed for reconstruction of data that are 

    PNG
    media_image1.png
    602
    740
    media_image1.png
    Greyscale

 Setsompop (U.S. Publication 20130099784) discloses an EPI pulse sequence to direct the MRI system to acquire image data, an EPI pulse sequence is a gradient-recalled echo planar 







Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858